 
 
Exhibit 10.44


Execution version
 
AMENDMENT
 
This AMENDMENT (this “Amendment”) dated as of November 10, 2011 (the “Effective
Date”) between Net Element, Inc. (“Net Element”), Denise Muyco (“Muyco”), and
StratusCore, Inc. (“StratusCore”) amends that certain Stock Purchase Agreement
(the “SPA”) dated August 9, 2011 (the “SPA Date”) between Net Element and
Muyco.  All capitalized terms not otherwise defined herein shall have the
meaning so proscribed in the SPA.
 
WHEREAS, the parties mutually agree that it is in the best interest of the
parties not to consummate the acquisition as contemplated in the SPA and to
leave the all control and ownership of StratusCore with Muyco and to work
together in the furtherance of their individual companies as provided herein.
 
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
 
1.           SPA Null and Void.  Net Element and Muyco acknowledge that the
Closing, as contemplated in the SPA has not occurred as of the SPA Date.  The
SPA shall be null and void in its entirety ab initio and shall be replaced in
its entirety with the terms of this Amendment. The parties hereto agree to take
all steps reasonably required and necessary or advisable in order to unwind the
transactions contemplated pursuant to the SPA with the effect that each of
parties hereto will be reverted to the same position economically and with
respect to the ownership of StratusCore and the assets of StratusCore.
 
2.           Confidential Materials.  Net Element and StratusCore agree that all
of their respective confidential materials and assets (plans, strategy, works,
findings, product development, codes, specifications, R&D efforts/findings,
physical assets, accounts, domain names, and all other assets
developed/purchased in the in the interest of StratusCore will be returned to
StratusCore not later than ten (10) business days after the Effective
Date.  StratusCore shall reciprocate and cooperate in good faith returning all
confidential materials to Net Element no later than ten (10) business days from
the Effective Date.  Confidentiality covenants will be honored from all
individuals who received such confidential information during and after the
Closing.
 
3.           Additional Funding/Support.  Net Element shall continue to fund
agreed upon operations of StratusCore until January 31, 2012 (the “Stub Period”)
with such monthly amounts beginning on November 1, 2011 based on an agreed upon
budget.  In addition, StratusCore may continue to use certain agreed upon
development assets of Net Element beyond the Stub Period at a cost plus basis.
 
4.           Accounting/Convertible Note.  Net Element shall conduct an
accounting of amounts actually expended (not allocations of overhead expenses)
on the operations of StratusCore between the Effective Date and the end of the
Stub Period of this Amendment and upon agreement by Muyco such amount shall be
accounted for in an interest free, convertible note from StratusCore, that shall
be converted into equity of StratusCore at the same rate as Muyco agrees to
accept investment from a bona fide third party in the next investment round or
lender terms.  In the event that there is no further investment required, the
amount invested in StratusCore by Net Element will be based on the valuation
originally set in June 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Business Development/Partnerships.  The parties continue to believe
in the synergies between the various business units of the parties and intend to
pursue mutually beneficial business development and partnership opportunities
when appropriate in the future.  The terms and scope of any such business
development and/or partnership opportunities and the resulting terms,
conditions, and obligations will be mutually agreed upon in the sole discretion
of each party.
 
6.           Signatures.  This Amendment may be executed in several counterparts
or counterpart signature pages, and all so executed shall constitute one
instrument notwithstanding that all of the undersigned are not signatories to
the original thereof or the same counterpart or counterpart signature page.  A
facsimile or PDF of a signature to this Amendment shall be deemed and treated
for all purposes of execution to be as valid as an original signature thereto.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.
 

 
NET ELEMENT, INC., a Delaware corporation
         
 
By:
/s/ Jonathan New       Name: Jonathan New       Title:  Chief Financial Officer
              /s/ Denise Muyco      
Denise Muyco, in her individual capacity
 

 

 
STRATUSCORE, INC., a Washington corporation
         
 
By:
/s/ Denise Muyco       Name: Denise Muyco       Title:  President          



 
 

--------------------------------------------------------------------------------

 

 